IN THE SUPREME COURT OF PENNSYLVANIA


        IN RE:                          :                     NO. 622
                                        :
        ORDER AMENDING RULES            :                     CIVIL PROCEDURAL RULES
        1920.17, 1920.31, 1920.33,      :
        1920.42, 1920.54, 1920.55-2,    :                     DOCKET
        1920.71, 1920.72 AND 1920.75 OF :
        THE PENNSYLVANIA RULES OF :
        CIVIL PROCEDURE                 :




                                         AMENDED ORDER


PER CURIAM

       AND NOW, this 6th day of May, 2015, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been published
for public comment in the Pennsylvania Bulletin, 43 Pa.B. 7244 (December 14, 2013)
and republished for additional comment in the Pennsylvania Bulletin, 44 Pa.B. 4165
(July 5, 2014):

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 1920.17, 1920.31, 1920.33, 1920.42, 1920.54, 1920.55-2,
1920.71, 1920.72 and 1920.75 of the Pennsylvania Rules of Civil Procedure are
amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective on July 1, 2015.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.